Citation Nr: 1207364	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-08 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than June 5, 2006 for the grant of service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: Philip Cushman, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO in Portland, Oregon, which granted service connection for PTSD, assigning an effective date of June 5, 2006.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran's November 2007 Notice of Disagreement also disagreed with the initial 50 percent rating assigned for PTSD and raised the issue of a total disability rating due to individual unemployability.  

The Veteran testified before a Decision Review Officer (DRO) at an October 2009 hearing at the RO.  The Veteran and his spouse testified before another DRO at a January 2011 hearing at the RO.  Transcripts have been associated with the file.

The Board received July 2011 argument directly from the Veteran which included a news article regarding the VA appeals process.  This material is not relevant to the instant appeal.  As such, the article is not relevant, and the file need not be returned to the RO for initial consideration.  See 38 C.F.R. § 20.1304(c) (2011) (any "pertinent" evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

The Veteran requested a hearing before the Board during a January 2011 DRO hearing.  The DRO issued a May 2011 Supplemental Statement of the Case (SSOC) indicating that he had done so.  The DRO also sent a hearing election letter to the Veteran with the SSOC, providing him 30 days to elect either a videoconference or travel section hearing.  In the absence of a response, the SSOC indicated that the Veteran would be scheduled for a hearing before a travel section of the Board.  

The Veteran responded in June 2011, requesting an extension of time before needing to file a substantive appeal.  The Veteran had requested an opinion regarding what he considers to be constitutional due process errors from VA Regional Counsel on his case.  The RO certified the case to the Board in early July 2011.  The Veteran objected in July 2011 to certification of the appeal complaining that his June 2011 submission had been ignored.  

The Board notes that VA Regional Counsel does not participate in the proceedings of individual claims except where requested by VA adjudicators.  VA adjudicators have not done so here.  Further, the Veteran had already filed a substantive appeal and that no further submission was necessary to perfect his appeal.  Thus, no "extension" is granted because the appeal has already been filed.  

In any event, the Board recognizes that the Veteran was not provided with a travel section hearing before a member of the Board as was promised in the May 2011 SSOC.  Remand this case is warranted to provide the Veteran with a travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in the order that the request was received, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


